UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6579


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRON GOODS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:06-cr-00309-JFM-9; 1:15-cv-03069-JFM)


Submitted: August 28, 2017                                  Decided: September 11, 2017


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darron Goods, Appellant Pro Se. Debra Lynn Dwyer, Assistant United States Attorney,
Ellen Elisabeth Cobb, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darron Goods appeals the district court’s orders denying relief on his 28 U.S.C.

§ 2255 (2012) motion. The district court granted a certificate of appealability as to all of

Goods’ claims. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Goods, Nos. 1:06-

cr-00309-JFM-9; 1:15-cv-03069-JFM (D. Md. Sept. 28, 2016; filed May 2, 2017, and

entered May 3, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               AFFIRMED




                                             2